Citation Nr: 0946562	
Decision Date: 12/08/09    Archive Date: 12/18/09

DOCKET NO.  03-04 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.	Entitlement to service connection for a brain abscess, 
status post left craniotomy with epileptic seizures, to 
include as secondary to in-service lymphangitis.

2.	Entitlement to service connection for an eye disorder.

3.	Entitlement to a higher rating for a left varicocele, 
initially evaluated as noncompensable from June 27, 1999 to 
January 28, 2009, and as 10 percent disabling since then.


REPRESENTATION

Appellant represented by:	West Virginia Division of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and R.S.
ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from August 1958 to June 
1960.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from   a June 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, which denied service connection for 
a brain abscess (status post left craniotomy with seizures) 
and for an eye disorder.  Also, the RO granted service 
connection for a left varicocele (0%, effective June 27, 
2009).  See Fenderson v. West, 12 Vet. App. 119, 125-26 
(1999) (when a veteran appeals the initial rating for a 
disability, VA must consider the propriety of a "staged" 
rating based on changes in the degree of severity of it since 
the effective date of service connection).

The Veteran's case was previously remanded by the Board in 
January 2008 for the purpose of providing the Veteran the 
opportunity to appear at a Travel Board hearing.  The Travel 
Board hearing was held in May 2008 before the undersigned 
Acting Veterans Law Judge, and the hearing transcript is of 
record. 

The Board's August 2008 decision denied claims for service 
connection for residuals of lymphangitis of both arms and the 
left hand, and for a disability manifested by right 
testicular pain.  The remaining claims were remanded for 
further evidentiary development.  In an August 2009 rating 
decision, the RO increased from 0 to 10 percent the 
evaluation for a left varicocele, effective from January 29, 
2009.  The claim for an increased rating is still on appeal.  
See A.B. v. Brown, 6 Vet. App. 35, 39 (1993) (the claimant is 
presumed to be seeking the highest possible rating for a 
disability unless he or she expressly indicates otherwise). 
The matters that were remanded have since been returned for 
appellate disposition.  

Due to the location of the Veteran's residence, the 
jurisdiction of his appeal remains with the RO in Huntington, 
West Virginia.  


FINDINGS OF FACT

1.	A brain abscess, status post left craniotomy with 
epileptic seizures, was not shown in service or until many 
years thereafter and has not been found to be associated with 
such active duty.  

2.	A chronic eye disorder was not shown in service or until 
many years thereafter and has not been found to be associated 
with such active duty.  

3.	From July 27, 1999 to January 28, 2009, a left 
varicocele was asymptomatic.

4.	Since January 29, 2009, the primary symptom attributable 
to a left varicocele has consisted of urinary frequency.  
This symptom has not manifested to an extent greater than a 
daytime voiding interval between two and three hours, or, 
awakening to void two times per night.  


CONCLUSIONS OF LAW

1.	A brain abscess, status post left craniotomy with 
epileptic seizures, to include as secondary to in-service 
lymphangitis, was not incurred in or aggravated by active 
duty.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).

2.	A chronic eye disorder was not incurred in or aggravated 
by active duty.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 4.9 (2009).

3.	The criteria are not met for a higher rating for a left 
varicocele, initially evaluated as noncompensable from June 
27, 1999 to January 28, 2009, and as 10 percent disabling 
since then.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 
4.10, 4.115a; 4.115b, Diagnostic Code 7529 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & 
Supp. 2009), prescribes several requirements as to VA's duty 
to notify and assist a claimant with the evidentiary 
development of a pending claim for compensation or other 
benefits. Implementing regulations are codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326 (2009).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must inform the claimant of any information 
and evidence (1) that is necessary to substantiate the claim; 
(2) that the claimant is expected to provide; and (3) that VA 
will seek to provide on the claimant's behalf. A regulatory 
amendment effective for claims pending as of or filed after 
May 30, 2008 removed the requirement that VA specifically 
request the claimant to provide any evidence in his or her 
possession that pertains to the claim.  73 Fed. Reg. 23,353-
56 (Apr. 30, 2008), later codified at 38 CFR 3.159(b)(1) 
(2009).

Through VCAA notice correspondence dated from November 2001 
and October 2008, the RO notified the Veteran as to each 
element of satisfactory notice set forth under the Pelegrini 
II decision pertaining to the service connection claims on 
appeal, including the criteria for service connection as well 
as a discussion of the joint obligation between VA and the 
Veteran to obtain pertinent evidence and information.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  
Furthermore, in March 2006, the Veteran was provided 
information concerning both the disability rating and 
effective date elements of a pending claim for benefits.

In regard to the claim for a higher initial evaluation for a 
left varicocele, the requirement of VCAA notice does not 
apply.  Where a claim for service connection has been 
substantiated and an initial rating and effective date 
assigned, the filing of a Notice of Disagreement (NOD) with 
the RO's decision as to the assigned disability rating does 
not trigger additional 38 U.S.C.A. § 5103(a) notice.  The 
claimant bears the burden of demonstrating any prejudice from 
defective VCAA notice with respect to either of these 
"downstream elements."  See Goodwin v. Peake, 22 Vet. App. 
128, 137 (2008).  See also Dunlap v. Nicholson, 21 Vet. App. 
112, 119 (2007).  This is the case here, in that the claim 
for service connection for a left varicocele has been 
substantiated, and no further notice addressing the 
downstream disability rating requirement is necessary.

The relevant notice information must have been timely sent.  
The United States Court of Appeals for Veterans Claims 
(Court) in Pelegrini II prescribed as the definition of 
timely notice the sequence of events whereby VCAA notice is 
provided in advance of the initial adjudication of the claim.  
See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  The 
VCAA notice letters did not comport with the timing of notice 
requirement by having preceded issuance of the June 2000 
rating decision on appeal.  However, VCAA compliance would 
not have been possible given that the VCAA was not enacted 
until November 2000.  In any event, the Veteran has had an 
opportunity to respond to the VCAA correspondence in advance 
of the most recent August 2009 Supplemental SOC (SSOC) 
readjudicating his claims.  There is no indication of any 
further available information or evidence that must be 
associated with the record.  The Veteran has therefore had 
the full opportunity to participate in the adjudication of 
the claims.  See Mayfield v. Nicholson, 19 Vet. App. 103, 128 
(2005), affirmed, 499 F.3d 1317 (Fed. Cir. 2007).

The RO has taken appropriate action to comply with the duty 
to assist the Veteran through obtaining service treatment 
records (STRs), and records of VA outpatient treatment.  The 
Veteran has undergone VA medical examinations.  See McClendon 
v. Nicholson, 20 Vet. App. 79, 83 (2006); Charles v. 
Principi, 16 Vet. App. 370 (2002).  See also 38 C.F.R. §4.1 
(for purpose of application of the rating schedule accurate 
and fully descriptive medical examinations are required with 
emphasis on the limitation of activity imposed by the 
disabling condition).  The RO has made several attempts to 
obtain private treatment records from the physicians who 
performed a 1977 left craniotomy procedure, which have been 
unsuccessful.  The Veteran has been notified of this fact, 
and of the opportunity to provide any supporting available 
medical records himself in this regard, and has not responded 
with further documentation.  In support of his claim, the 
Veteran has provided private treatment records from several 
sources dated from 1979 onwards, and numerous personal 
statements.  He has testified during a May 2008 Travel Board 
hearing before the undersigned.  The record as it stands 
includes sufficient competent evidence to decide the claims.  
See 38 C.F.R. § 3.159(c)(4).  Under these circumstances, no 
further action is necessary to assist the Veteran. 

In sum, the record reflects that the facts pertinent to the 
claims have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  That is to say, "the 
record has been fully developed," and it is "difficult to 
discern what additional guidance VA could [provide] to the 
appellant regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F. 3d. 
1369 (Fed. Cir. 2004).  Accordingly, the Board will 
adjudicate the claims on the merits. 

Background and Analysis

Service Connection for Brain Abscess, Status Post Left 
Craniotomy With Epileptic Seizures

Service treatment history indicates in October 1958 clinical 
evaluation for blisters on the palm of both hands, 
accompanied by pain in the left hand and left arm.  Red 
streaks were present going up the left arm.  The initial 
diagnosis was lymphangitis of the left arm, and axillary 
lymphangitis.  

The Veteran was admitted to a military hospital.  The 
diagnosis was abscess with lymphangitis, left hand, organism 
undetermined; and lymphadenitis, acute, left axilla, 
secondary to the first diagnosis.  The Veteran underwent an 
incision and drainage of the abscess of the left hand under 
local anesthesia.  By the conclusion of the three-day 
hospitalization the infection was clearing from the left 
hand.  

Through January 2000 correspondence in support of his claim, 
the Veteran explained that during service he had been sent to 
dig from the ground a tree trunk with no gloves on.  He had 
developed massive blisters on his hands, and an infection.  
He claimed this was a precursor to developing a brain abscess 
and seizures.

Medical records received from Dr. H.K. document an ongoing 
history of evaluation for convulsive seizures since 1979.  
The physician first evaluated the Veteran in February 1979 
following an automobile accident that had been precipitated 
by a seizure.  As later summarized in an April 1997 clinical 
record, there were continuing diagnoses of organic brain 
syndrome, and convulsive disorder.  The Veteran had undergone 
a craniotomy on the left side of head in 1977, for drainage 
of an abscess. He developed seizures after the surgery. 

The additional records of near monthly treatment from this 
private physician consistently indicate seizures, varying in 
scope and intensity, and other neurological symptoms 
including blackouts, episodes of loss of consciousness, 
episodes of staring, jerking and twitching of the limbs, and 
intermittent numbness and paralysis of the limbs.  Throughout 
this time period the Veteran remained on Dilantin and other 
anti-convulsive medications.  In August 1995, the Veteran was 
hospitalized for two days for a fall after experiencing a 
weakness on the right side.  The discharge diagnosis was 
closed head injury with cerebral concussion; convulsive 
disorder, mixed type, partial, partial complex, and tonic-
clonic generalized convulsions; status post craniotomy and 
brain abscess; and abrasions to the forehead and nasal 
fracture.  Beginning in 1997 the seizures became more marked 
in severity, and further adjustments were made to medications 
and accompanying dosages.  

The February 1991 correspondence from Dr. H.K. states that 
the Veteran had experienced a severe convulsive disorder 
since a brain abscess in 1977.  Through Valium and other 
medications there had been a reduction in onset of some of 
these multiple partial complex seizures.  In July 1992 
correspondence, the physician again indicated that the 
Veteran had convulsions following surgery for a brain 
abscess, and at times the seizures were particularly severe 
and occasionally required hospitalization.  

The March 1997 correspondence from Dr. D.C. observes that the 
Veteran had a history of seizures starting either before or 
after his left craniotomy for an abscess of the brain.  He 
stated that the disorder was controlled with Dilantin for the 
most part.  The Veteran apparently began having worsening of 
seizures in January 1996 and struck the right side of his 
head on a concrete floor, after which he had experienced 
continual pain over the right temporoparietal areas and a 
decrease in peripheral vision out of the right eye.

The Veteran underwent a February 2000 VA Compensation and 
Pension examination for the brain/spinal cord.  He indicated 
as to relevant injury during service that he was instructed 
to dig up a tree trunk without using a shovel, and performed 
this over a period of six hours and his hands were blistered.  
He recalled putting his hands into the dirt to cool them off 
and subsequently developing blood poisoning.  According to 
the Veteran, he was treated for multiple skin infections 
after that and in 1977 underwent surgical drainage of a left 
sided brain abscess.  Subsequently, he developed refractory 
seizures with description of partial complex type aura.  He 
had small seizures that could occur many times per week, and 
also grand mal seizures based on his description and status 
epilepticus.  On physical examination the Veteran seemed to 
be giving an accurate history, and there was a scar over the 
left parietal region consistent with his story regarding 
surgery.  Neurologically there were no frontal release signs.  
He had dense inferior left quadrantanopsia, nearly left 
homonomous hemianopsia with visual field testing.  Cranial 
nerves were intact.  Strength was normal.  Reflexes were 
trace throughout. Sensory function was decreased.  

The VA examiner's assessment was symptomatic refractory 
epilepsy, or partial complex with secondary generalization.  
The examiner commented that he had greater difficulty making 
the connection between a brain abscess and service many years 
after the infection sustained in service, although it 
certainly seemed possible given the Veteran's description of 
recurrent infections.

The Veteran had an initial VA outpatient evaluation in April 
2000.  A May 2000 neurologist's report states an impression 
of history of brain abscess, reported being in the left 
parietal area; and subsequent refractory partial seizures 
with secondary generalization.  

During a May 2008 Travel Board hearing, the Veteran testified 
that he considered the lymphangitis sustained in service as a 
cause of later developing a brain abscess in 1977, with a 
subsequent seizure disorder.  He described another incident 
in which in service while stationed in Iceland he had an 
accidental fall, and experienced a head injury which he 
considered another contributing cause.  According to the 
Veteran, the physician who completed the left craniotomy 
during the 1970s had observed that the Veteran had some 
improperly healed fractures in his skull, which conceivably 
could have originated from a prior head injury.

The Board remanded the claim in December 2008 to ascertain 
the current nature and etiology of a claimed seizure 
disorder, status post left craniotomy, in view of the 
documented medical history and the Veteran's own assertions 
as to how incidents from his service allegedly led to 
development of a brain abscess.

The Veteran underwent a VA neurological examination in June 
2009.  The examiner indicated review of the claims file.  As 
to medical history, there was no information about the 1977 
left craniotomy surgery itself except the name of the 
physician, and the records were incomplete leading up to that 
point.  The Veteran had been followed by Dr. H.K. a 
neurologist in West Virginia for control of difficult 
seizures that he described as lasting up to a couple of 
minutes at a time and recently happening twice a day. 

Review of the service history showed treatment for 
lymphangitis in the left arm associated with blistering in 
the hands.  This treatment including incision and drainage 
occurred in October 1958 and appears to have been self-
limited.  Subsequent reports in service described rashes on 
extremities and a cyst on the right side of the face near the 
ear, though no other significant skin infections and no 
reports of seizures or alteration in consciousness.  The 
Veteran did endorse having recurrent infection and perhaps 
persistent infection of the arm up until the time the brain 
abscess was detected and removed, though again there was no 
documentation of this.  There was no documentation in the 
claims file of any skin infections over the course of 
treatment for epilepsy which began at least in the 1990s.  
The Veteran also raised the possibility that a brain abscess 
was related to a dental abscess, and stated that he had a 
filling while in service, although there was no relevant 
documentation of this.  

The assessment was partial secondary generalized epilepsy 
that appeared to be related to the stated history of left 
frontal brain abscess drainage in 1977.  The encephalomalacia 
reported on CT scans and sharp waves on EEGs were consistent 
with that diagnosis.  The VA examiner further commented that 
the Veteran claimed a skin infection persisted after left arm 
lymphangitis in service and/or that undocumented treatment of 
dental caries resulted in brain abscess more than 17 years 
later.  However, there was documentation of 20 years without 
any reports of recurrent skin infections to suggest that the 
Veteran truly had susceptibility that might lead to brain 
abscess years later.  Therefore, it seemed as likely as not 
that the epilepsy was related only to the brain abscess of 
1977 and had no relation at all to his infection of the arm 
lymphangitis back in 1958 while in the service.  Likewise, 
there was no documentation of treatment for dental caries 
while the Veteran was in the service, and thus as likely as 
not no connection with subsequent brain abscess 17 years 
later.  According to the examiner, there likewise was no 
evidence of immunocompromise to consider susceptibility to 
chronic infection, and the claimed causal connection to 
service would be very rare and unlikely under any 
circumstances.

Having comprehensively considered the preceding, the Board 
has determined that service connection is not warranted for a 
brain abscess, status post left craniotomy with epileptic 
seizures.  This conclusion is reached in light of the 
pertinent medical opinion evidence, and further in view of 
what the confirmed treatment history sets forth regarding the 
condition claimed.  The Veteran's primary contention is that 
his left arm lymphangitis in service in 1958 caused him to 
develop a brain abscess in 1977, which following a left 
craniotomy procedure led to development of seizures.  There 
is no material dispute that the seizures themselves, and 
other neurological symptoms, did not begin until after the 
1977 left craniotomy.  The main basis of inquiry is whether 
the brain abscess itself was precipitated by an incident of 
service.  Other theories raised by the Veteran include 
reference to an in-service head injury, and mention on a June 
2009 neurological examination of dental caries that he 
believed may have led to a brain abscess.  Essentially, the 
material issue presented before the Board is one of 
causation, i.e., whether the brain abscess and ensuing 
neurological difficulties are found to be etiologically 
related to the Veteran's service. See Watson v. Brown, 4 Vet. 
App. 309, 314 (1993), citing Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992) ("A determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or disease incurred in service."); 38 C.F.R. § 
3.303(d). See also Duenas v. Principi, 18 Vet. App. 512, 516 
(2004).

Consideration is first provided to the primary factual basis 
of recovery that the Veteran's lymphangitis during service 
allegedly led to the manifestation of a brain abscess.  The 
service treatment history fully substantiates the episode of 
lymphangitis of the left arm and hand, but by all indication 
this had completely resolved within a few days of inception 
and treatment.  The Veteran's military separation examination 
does not mention lymphangitis, and there is no indication of 
recurrence of lymphangitis at any point post-service.  
Therefore, there is no continuity of symptomatology of 
lymphangitis from service discharge in 1960, until 1977 when 
a brain abscess was diagnosed and treated. See 38 C.F.R. § 
3.303(b); Clyburn v. West, 12 Vet. App. 296, 302 (1999) 
(holding that medical evidence is generally required to 
demonstrate a relationship between a present disability and 
the "continuity of symptomatology" demonstrated, if the 
condition is not one where a layperson's observations would 
be competent).  The Veteran has alleged the occurrence of 
ongoing skin infections for several years following service 
as indication of the possible link between in-service 
symptomatology and a brain abscess.  There is no objective 
evidence to corroborate this.  In any event more in-depth 
discussion of the likelihood and or significance of any such 
dermatological infection is addressed in the VA medical 
opinions which have considered this case.  As to 
lymphangitis, or any other potential precursor of a brain 
abscess, there is no basis on established symptomatology 
alone to link the disability claimed with an incident of 
service.

There is moreover competent and probative medical opinion 
evidence which weighs against the likelihood that the 
development of a brain abscess was in any manner attributable 
to lymphangitis in service.  The June 2009 VA examiner has 
ruled out such a medical relationship after close review of 
the medical history of record. See Prejean v. West, 13 Vet. 
App. 444, 448-49 (2000) (factors for assessing the probative 
value of a medical opinion include the medical expert's 
access to the claims file and the thoroughness and detail of 
the opinion); Boggs v. West, 11 Vet. App. 334, 340 (1998).  
The VA examiner noted in his report that the one episode of 
lymphangitis in service appeared to be self-limited.  There 
was moreover no documented report of the Veteran having any 
form of skin infection during or after service, to explain 
infectious residuals of his earlier lymphangitis, and no 
evidence that the Veteran had immunocompromise to lead to 
susceptibility to chronic infection.  The likelihood of any 
causal connection to lymphangitis in service also was 
statistically very low.  In summary, the VA examiner offered 
a detailed rationale for his opinion and based this in the 
actual medical history.  See Bloom v. West, 12 Vet. App. 185, 
187 (1999) (recognizing that the probative value of a 
physician's statement is dependent, in part, upon the extent 
to which it reflects "clinical data or other rationale to 
support his opinion").  Thus, the June 2009 VA examiner's 
opinion should be afforded significant probative weight.

The Board has considered as well the February 2000 VA 
examiner's opinion which expressed the viewpoint that a 
relationship between a brain abscess and service was at least 
possible.  Where there are divergent medical opinions of 
record, it is the province of the Board to weigh these 
opinions, and their underlying bases, and determine which to 
accept as the most persuasive.  See Elkins v. Brown, 5 Vet. 
App. 474, 478 (1993) (the Board may consider and evaluate the 
underlying basis of an opinion on a medical question, and 
determine whether to accept such an opinion under the 
circumstances).  See also Schoolman v. West, 12 Vet. App. 
307, 310-311 (1999); Evans v. West, 12 Vet. App. 22, 30 
(1998).  This opinion is hardly a definitive pronouncement.  
The examiner noted great difficulty in linking a brain 
abscess to service, even if this was a possibility.  The 
opinion therefore is not conclusive, and lacks persuasive 
value.  See Tirpak v. Derwinski, 2 Vet. App. 609 (1992) 
(medical professional's use of equivocal terms such as 
"may" or "may not" was too speculative to constitute a 
definitive opinion on issue of causation); Winsett v. West, 
11 Vet. App. 420, 424 (1998).  The basis upon which the 
February 2000  VA examiner noted a possible link to service 
moreover is not well substantiated, i.e.,  the Veteran's 
description of recurrent infections since service.  While a 
claimant may provide lay testimony as to continuity of 
symptomatology, the presence of a confirmed skin infection 
over an extended time period is not within the purview of lay 
observation and would be best corroborated by actual medical 
records of the same, which as stated are not available in 
this case.  For these reasons, the Board finds that the June 
2009 VA examiner's opinion remains the most thorough and 
factually supported statement on the subject of causation, 
and should be accepted as determinative.  Accordingly, the 
conclusion warranted is that a brain abscess and subsequent 
neurological difficulties did not have an origin in an 
episode of lymphangitis during the Veteran's service.

There additional theories of recovery advanced which upon 
evaluation do not further support the Veteran's claim.  In 
May 2008, the Veteran testified that he sustained an in-
service head injury due to an accidental fall.  STRs do not 
document the incident, although that does not preclude 
inquiry into whether an alleged head injury occurred as 
described.  See also Buchanan v. Nicholson, 451 F.3d 1331, 
1336 (Fed. Cir. 2006) (where lay evidence provided is 
credible and competent, the absence of contemporaneous 
medical documentation does not preclude further evaluation as 
to the etiology of the claimed disorder).  Still, provided 
the incident transpired as alleged, there is simply no 
competent evidence to suggest that a head injury during 
service from 1958 to 1960 would have resulted in a brain 
abscess nearly 20 years later.  The interval between injury 
and onset of symptomatology is one barrier to consideration 
of this theory.  See Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000) (a lengthy period without complaint or treatment 
is evidence that there has not been a continuity of 
symptomatology, and weighs heavily against the claim).  There 
also is no report from any private or VA treatment provider 
since the 1977 left craniotomy procedure which has suggested 
that a head injury from service played a role in its 
development.  The presence of any causal relationship between 
a head injury and subsequent illness is not indicated by the 
record.  

Similarly, the June 2009 VA examiner has ruled out a 
connection between treatment for dental caries in service, 
and a subsequent brain abscess.  The Board's review of the 
STRs does show, contrary to what the examiner observes, 
treatment in service for caries of teeth nos. 1, 28, and 30.  
Nonetheless, the VA examiner's conclusion remains sufficient, 
particularly as the examiner noted there was no evidence of 
any immunocompromise to consider susceptibility to chronic 
infection during the years following service.  Apart from the 
examination findings in this case, the STRs themselves do not 
reflect any form of infection.  There are no competent 
grounds to establish that routine dental treatment for 
cavities would have had an impact in causing a brain abscess 
more than 15 years later.  It follows that there is no 
foundation upon which to associate the development of a brain 
abscess with the Veteran's service, including but not limited 
to an episode of lymphangitis during service as a relevant 
precipitating factor.  

The Board has taken into account the Veteran's own assertions 
in adjudicating this claim. However, as a layperson without 
the requisite background and training, he is not qualified to 
offer a pronouncement on medical causation, inasmuch as 
determination of the etiology of a brain abscess and 
neurological impairment is not within the purview of lay 
observation.  Rather, consistent medical evidence is 
required.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Hence, the Board finds that service connection for a brain 
abscess, status post left craniotomy with epileptic seizures, 
including due to in-service lymphangitis, is not warranted.  
The preponderance of the evidence is against this issue.  
Under these circumstances the benefit-of-the-doubt doctrine 
does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

Service Connection for Eye Condition

According to the STRs, at the June 1958 examination for 
purposes of induction, the Veteran was noted to have a visual 
defect.  Uncorrected vision was 20/100 in both eyes.

In March 1959, the Veteran reported having had blurry vision 
for the previous 24 hours, and also "half-vision."  An eye 
evaluation was normal.  The following month, the Veteran was 
evaluated for the complaint of blurry vision at normal 
distance.  Unaided vision was 20/300 in the right eye, and 
20/400 in the left eye.  Corrected vision was 20/20 
bilaterally. An eye examination was normal.  

The report of the Veteran's May 1960 separation examination 
indicates there was an astigmatism, mixed bilateral mild, 
correctable with glasses.  The only attendant limitation was 
of no duties requiring normal vision without glasses.  Vision 
was measured at 20/200 in both eyes uncorrected, and 20/20 
corrected.  

The February 1987 clinical record from Dr. H.K. indicates the 
Veteran's description of what appeared to be scotoma, seeing 
gray and silver checkmarks across the field of vision 
followed by severe pain above the left ear which radiated to 
the shoulder.  At times these occurred when the Veteran would 
suddenly twitch his head to one side.  A November 1997 record 
notes the Veteran complained of burning in his eyes for a few 
days, which eye drops did not help with.  There was no 
trouble with vision.  

The March 1997 correspondence from Dr. D.C. observes that the 
Veteran had a history of seizures starting either before or 
after his left craniotomy for an abscess of the brain.  The 
Veteran began having worsening of seizures in January 1996 
and struck the right side of his head on a concrete floor, 
after which he had experienced continual pain over the right 
temporoparietal areas and a decrease in peripheral vision out 
of the right eye.  On ocular examination, visual acuity was 
20/30 in both eyes (presumably corrected vision).  
Intraocular tensions, papillary light examination and ocular 
motility including muscle balance were all normal.  External 
examination showed a very tender area to palpation over the 
entire right temporal and parietal scalp.  Formal visual 
field testing showed significant peripheral visual loss in 
each eye down to 10 to 20 degrees centrally.  The impression 
was severe visual field loss, both eyes.  The physician 
considered at least part of this related to left 
temporoparietal surgery with atrophy of the brain tissue and 
encephalomalacia on the left side, as this could certainly 
give a right hemianopia depending on the size of the lesion.  
The remainder of visual field deficit was considered possibly 
due to an old occipital injury, or even right temporoparietal 
injury. 

The Veteran underwent a February 2000 VA examination of the 
eyes.  Vision was correctable to 20/20 in each eye.  The 
external examination was within normal limits.  No relative 
afferent papillary defect was seen.  Slit lamp evaluation 
revealed a normal anterior chamber, cornea, conjunctivae, 
lids and iris.  Trace cataract changes were seen in each eye.  
Dilated fundus evaluation revealed a normal macula, vessels, 
periphery and disks.  The assessment was a normal limits eye 
examination in both eyes.  

A May 2008 letter from Dr. R.O., an osteopath, states that 
the Veteran was being treat in part for vision changes with 
loss of visual fields.  This treatment provider observed that 
recently the Veteran had knee replacement surgery after which 
he sustained a stroke.  The Veteran's vision was now much 
worse as he was unable to read after his stroke.  

During the May 2008 Travel Board hearing, the Veteran 
contended that he experienced "snow blindness" while having 
served in Iceland which had been the cause of subsequent eye 
problems.  

On a July 2009 VA examination of the eyes, the Veteran 
described a history of vision problems since having undergone 
a 1977 craniotomy procedure.  Then in 2007, the Veteran 
underwent left knee surgery and upon awakening noticed a 
generalized contraction of both visual fields, which had been 
unchanged since.  This had been attributed to a stroke, 
related to the anesthesia and knee surgery.  The VA examiner 
noted his claims file review.

A physical examination indicated uncorrected vision of 20/40 
in both eyes, and corrected vision of 20/25 in both eyes. 
Intraocular pressure was within normal limits.  External 
ocular structure and function revealed normal pupils and 
pupillary response to light bilaterally.  There was normal 
extraocular muscle function bilaterally.  Gross visual fields 
disclosed a generalized concentric contraction of visual 
fields in both eyes.  Slit-lamp exam of the anterior segments 
revealed normal cornea, anterior chamber, and iris 
bilaterally.  The lens had a 1+ nuclear sclerotic lenticular 
change bilaterally.  Fundus exam showed the discs to be flat 
and benign, and of normal color, with normal margins.  
Macular exam was dry and benign bilaterally.  Retinal exam 
was normal, attached, and benign bilaterally.  

The impression was ocular exam of significant only for the 
presence of very early nuclear sclerotic cataracts 
bilaterally and visual field changes; a history of 
nonservice-connected brain abscess; and history of left knee 
surgery, from which the Veteran awoke with what he claimed 
was a generalized contraction of visual fields of both eyes.  
The examiner could not attribute these visual field losses to 
any specific cerebrovascular accident, or to any other 
specific central nervous system injury or disease.  

The VA examiner expressed the opinion that the claimed eye 
disability was less likely than not related to the Veteran's 
military service.  He further indicated that in his opinion 
the Veteran's eye disability was not a result of or 
aggravated by his epileptic seizures.  

In view of the preceding, the Board finds that service 
connection for an eye disorder is not warranted.  The 
comprehensive evidence does not provide indication of any 
such condition that is causally related to the Veteran's 
service.  Recent findings show diagnosis of very early onset 
cataracts, and limited visual fields.  These are the current 
disabilities for which the Veteran would have to show a 
causal nexus to his service.  See 38 C.F.R. § 3.303(d).  
Reviewing the STRs, there is no documentation of any eye 
disorder apart from some limited visual acuity.  It is 
emphasized that under VA law, limited ocular acuity is deemed 
a constitutional disorder pre-existing service.  See 38 
C.F.R. §§ 3.303(c), 4.9.  Service connection is available 
only in the limited instance of aggravation due to 
superimposed injury or disease.  See VAOPGCPREC 82-90 (July 
18, 1990).  See also Monroe v. Brown, 4 Vet. App. 513, 514-15 
(1993); Carpenter v. Brown, 8 Vet. App. 240, 245 (1995).  
Here, measurements of visual acuity on service induction as 
compared to separation does not evince any findings of 
worsening.  Thus, even taking into account complaints of 
"snow blindness" during service, there is no indication of 
any measurable aggravation of visual acuity therein.  Hence, 
diminished visual acuity could not be found service-
connected.  There is likewise no notation of treatment in 
service, or for several decades thereafter of diminished 
visual fields, or other symptomatology.  Even a February 2000 
VA eye examination was within normal limits.  This absence of 
continuous symptomatology again weighs against a causal link 
between the disability claimed and service.  

There are several more recent statements from private 
treatment providers which link visual field loss to 
nonservice-connected causes, namely Dr. D.C.'s March 1997 
letter associating this manifestation with the 1977 left 
craniotomy procedure.  The May 2008 correspondence from a 
private osteopath describes a causal connection between 
vision changes and a recent left knee surgery after which the 
Veteran had sustained a stroke.  There is no opinion of 
record linking visual field loss, or early cataracts with an 
incident of the Veteran's service.  Based upon review of the 
same treatment history, moreover, the July 2009 VA examiner 
concluded that the Veteran's claimed eye disabilities did not 
have any connection to his military service.  The VA 
examiner's conclusion was informed by his review of the 
documented medical history of record, and physical 
examination conducted.  See Guerrieri v. Brown, 4 Vet. App. 
467, 470-71 (1993) (the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the veteran, the physician's knowledge and 
skill in analyzing the data, and the medical conclusion the 
physician reaches).  The most probative medical evidence is 
against finding that a current eye condition is related to an 
incident of the Veteran's service.  

For these reasons, the Board is denying the claim for service 
connection for service connection for an eye condition.  The 
preponderance of the evidence is unfavorable on the claim, 
and hence the benefit-of-the-doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. See also Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

Increased Rating for Left Varicocele

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002 & Supp. 2009); 38 C.F.R. § 4.1 
(2009).  Each service-connected disability is rated on the 
basis of specific criteria identified by Diagnostic Codes.  
38 C.F.R. § 4.27.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluations will 
be assigned if the disability more closely approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  Generally, the 
degrees of disability specified are considered adequate to 
compensate for a loss of working time proportionate to the 
severity of the disability.  38 C.F.R. § 4.1. 
 
Where the veteran appeals the rating initially assigned for 
the disability, after already having established service 
connection for it, VA must consider the propriety of a staged 
rating that is indicative of changes in the severity of the 
course of his disability over time.  In Fenderson v. West, 12 
Vet. App. 119 (1999), the Court recognized a distinction 
between a veteran's dissatisfaction with an initial rating 
assigned following a grant of service connection and a claim 
for an increased rating of a service-connected disorder.  In 
the case of the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability (the circumstances of the present 
appeal), separate ratings can be assigned for separate 
periods of time based on the facts found - "staged" 
ratings.  See Fenderson, supra, at 125-26.  

The June 2000 rating decision on appeal granted service 
connection for a left varicocele, and assigned an initial 
noncompensable evaluation, effective July 27, 1999, under 
provisions of 38 C.F.R. § 4.115b, Diagnostic Code 7529, for 
benign neoplasms of the genitourinary system.  By an August 
2009 decision, the RO awarded a 10 percent rating, effective 
from January 29, 2009.  

Diagnostic Code 7529 provides for the evaluation of 
disability based on the general rating formula prescribed for 
voiding dysfunction or renal dysfunction, whichever is 
predominant.  

Voiding dysfunction, in turn, is evaluated under the rating 
criteria for urine leakage, urinary frequency, or obstructed 
voiding based on the nature of the disability in question. 38 
C.F.R. § 4.115a. 
 
With regard to continual urine leakage, including urinary 
incontinence or stress incontinence, the next higher rating 
is a 20 percent rating which is assigned when there is the 
requirement of the wearing of absorbent materials which must 
be changed less than two times per day. 

The criteria in regard to urinary frequency a 10 percent 
rating is assigned for a daytime voiding interval of between 
two and three hours, or; awakening to void two times per 
night.  A 20 percent rating is warranted for a daytime 
voiding interval of between one and two hours, or; awakening 
to void three to four times per night.  Where there is a 
daytime voiding interval of less than one hour, or awakening 
to void five or more times per night, a maximum 40 percent 
rating is warranted.   
 
When there are symptoms manifested by obstructed voiding, a 
maximum 30 percent rating is permitted due to urinary 
retention requiring intermittent or continuous 
catheterization. 

The general rating formula applicable to the evaluation of 
renal dysfunction provides that a noncompensable rating is 
assigned where there is albumin and casts with history of 
acute nephritis; or, hypertension that is noncompensable 
under Diagnostic Code 7101.  A 30 percent rating is warranted 
due to albumin constant or recurring with hyaline and 
granular casts or red blood cells; or, transient or slight 
edema or hypertension at least 10 percent disabling under 
Diagnostic Code 7101.  A 60 percent rating is warranted where 
there is constant albuminuria with some edema; or, definite 
decrease in kidney function; or, hypertension at least 40 
percent disabling under Diagnostic Code 7101.  An 80 percent 
rating requires persistent edema and albuminuria with BUN 40 
to 80mg percent; or, creatinine 4 to 8mg percent; or, 
generalized poor health characterized by lethargy, weakness, 
anorexia, weight loss, or limitation of exertion.  A 100 
percent evaluation is assigned for renal dysfunction 
requiring regular dialysis, or precluding more than sedentary 
activity from one of the following: persistent edema and 
albuminuria; or, BUN more than 80mg percent; or, creatinine 
more than 8mg percent; or, markedly decreased function of 
kidney or other organ systems, especially cardiovascular.  38 
C.F.R. § 4.115a.

The relevant medical evidence of record includes a February 
2000 VA Compensation and Pension examination.  The Veteran 
reported intermittent discomfort in both testes, right 
greater than left, since 1960.  He described an injury 
sustained during service. He also complained of episodes of 
hematuria for 15 years.  On physical examination, the right 
testicle was descended with no palpable mass. The epididymis 
was unremarkable and there was no palpable hernia.  There was 
some sensitivity to palpation of the right testicle, but no 
specific abnormality was identified.  The left testicle was 
likewise descended without palpable masses, and there was no 
atrophy to either testicle.  The was a questionable small 
left varicocele present and again no palpable hernia.  The 
prostate had a benign inconsistency and was nontender.  
Urinalysis was completely negative.  The impression was right 
orchalgia, longstanding, etiology unknown; and left 
varicocele, small asymptomatic of no consequence.  

On VA examination again in January 2009, the Veteran stated 
that he had pain 100 percent of the time in the left 
varicocele to a level of six or seven, which became worse 
with physical activity.  He used hydrocodone with 
acetaminophen for pain relief.  He reported having redness, 
warmth and tenderness in the left testicle.  The Veteran 
stated he passed urine three times during the day and two 
times during the night.  He stated that he may or may not 
have had hesitancy.  He stated his stream was full.  He 
denied any pain, burning or dysuria with urination.  The 
Veteran did not wear any protective pads.  He described a 
sense of urgency when he went to the bathroom.  There were 
occasional voiding accidents at night.  He denied any surgery 
on his urinary tract, bladder surgery, prostate surgery, or 
vasectomy.  He denied any recurrent urinary tract infections, 
kidney stones, or bladder stones.  He reported an acute 
kidney infection years ago, for which he took pills for 10 
days with no recurrence.  The Veteran had no urinary tract 
malignancies, and no history of catheterization or invasive 
procedures.  A physical examination indicated there was a 
small varicocele in the left testicle which appeared to be 
slightly tender to touch.  There was no testicular atrophy.  
The diagnosis was small left varicocele with tenderness and 
pain.  

Based on the above, there is no further increase in 
compensation warranted for a left varicocele condition.  For 
the time period from the July 27, 1999 effective date of 
service connection up until January 28, 2009, the left 
varicocele was essentially asymptomatic.  During the February 
2000 VA examination, there were no symptoms of voiding 
dysfunction noted with a potential relationship to service-
connected disability, to include urinary leakage, frequency, 
or obstruction.  There was also no indication of accompanying 
renal dysfunction, particularly as a urinalysis study at that 
time was entirely normal.  Consequently, throughout this 
initial time period a noncompensable rating remained the 
proper evaluation for a left varicocele.  

Since January 29, 2009, moreover, a 10 percent rating but no 
higher represents the correct level of disability 
compensation.  The RO had awarded the increase under 
Diagnostic Code 7529 from 0 to 10 percent based upon urinary 
frequency symptoms.  The objective criteria for a 20 percent 
rating based on urinary frequency is a daytime voiding 
interval of between one and two hours, or, awakening to void 
three to four times per night.  The January 2009 examination 
plainly did not show urinary frequency at this extent.  Also 
considered are the remaining applicable rating provisions 
under Diagnostic Code 7529.  However, the rating formula for 
urine leakage does not apply, as the Veteran does not have to 
use any form of absorbent material or pad.  There is no sign 
or symptom likewise of obstructed voiding, or for that 
matter, any renal dysfunction.  Thus, the highest assignable 
rating consists of that already provided, of 10 percent since 
the date of the January 2009 VA examination based upon 
symptoms of urinary frequency.  

Accordingly, the presently assigned disability ratings 
represent the most accurate evaluations under the VA rating 
schedule. 

The potential application of the various other provisions of 
Title 38 of the Code of Federal Regulations have also been 
considered, including 38 C.F.R. § 3.321(b)(1), which provides 
procedures for assignment of an extraschedular evaluation.  
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  In this 
case, the Veteran has not shown that his service-connected 
left varicocele has caused him marked interference with 
employment, meaning above and beyond that contemplated by  
his current schedular rating.  As indicated during the 
January 2009 examination,   the Veteran had voluntarily 
retired from his occupation two years previously.  While 
employed, he had used a supportive brace to effectively 
counteract any pain and discomfort attributable to a left 
varicocele.  The Veteran's service-connected disorder under 
evaluation also has not necessitated frequent periods of 
hospitalization, or otherwise rendered impracticable the 
application of the regular schedular standards.  In the 
absence of the evidence of such factors, the Board is not 
required to remand this case to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. 
Brown, 9 Vet. App. 237, 238-9 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).

The Board is therefore denying the claim for an increased 
rating for a left varicocele.  This includes a higher rating 
on the basis of any increase in severity of symptomatology 
since the effective date of service connection, i.e., any 
further "staged rating" award. Fenderson, supra.  The 
preponderance of the evidence is unfavorable on the claim, 
and hence the benefit-of-the-doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  See also Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).  

Moreover, the Court has recently held that a request for a 
total disability rating based on individual unemployability 
(TDIU), whether expressly raised by a veteran or reasonably 
raised by the record, is not a separate claim for benefits, 
but is rather part of the adjudication of a claim for 
increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 
(2009).  Thus, when entitlement to TDIU is raised during the 
appeal of a rating for a disability, it is part of the claim 
for benefits for the underlying disability.  Id at 454.  

In the present appeal, however, the Veteran has not asserted 
that this service-connected disability has rendered him 
unemployable, nor has such an assertion been reasonably 
raised by the record.  Thus, the Board finds that 
consideration of a TDIU claim is not applicable in the 
present appeal.  



ORDER

Service connection for a brain abscess, status post left 
craniotomy with epileptic seizures, to include as secondary 
to in-service lymphangitis, is denied.

Service connection for an eye disorder is denied.

A higher rating for a left varicocele, initially evaluated as 
noncompensable from June 27, 1999 to January 28, 2009, and as 
10 percent disabling since then, is denied.



____________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


